      Case 2:21-cv-00744-TLN-EFB Document 9 Filed 09/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    BILLY DRIVER, Jr,                                  No. 2:21-cv-00744-TLN-EFB
12                       Plaintiff,
13           v.                                          ORDER
14    CHCF, et al.,
15                       Defendants.
16

17          Plaintiff Billy Driver Jr. (“Plaintiff”), a state prisoner proceeding pro se, has filed this civil
18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States
19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On August 6, 2021, the Court denied Plaintiff’s application for leave to proceed in forma
21   pauperis because Plaintiff is a three-strikes litigant within the meaning of 28 U.S.C. § 1915(g)
22   and granted Plaintiff fourteen days within which to pay the $402 filing fee for this action. (ECF
23   No. 8.) Plaintiff was warned that failure to timely pay the filing fee would result in the dismissal
24   of this action. Id. The deadline to pay the filing fee has passed and Plaintiff has not paid the fee.
25          Accordingly, IT IS HEREBY ORDERED that this action is DISMISSED.
26   ///
27   ///
28
     Case 2:21-cv-00744-TLN-EFB Document 9 Filed 09/10/21 Page 2 of 2


 1         IT IS SO ORDERED.

 2   Dated: September 7, 2021

 3

 4

 5
                                     Troy L. Nunley
 6                                   United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
